EXHIBIT 10.2



TERMINATION AND CONSULTING AGREEMENT

        This Termination and Consulting Agreement (“Agreement”), dated as of
July 9, 2007 (the “Effective Date”), is by and between HealthTronics, Inc., a
Georgia corporation (“HealthTronics”), and Christopher B. Schneider
(“Schneider”).


RECITALS

        WHEREAS, Schneider has served as President – Medical Products of
HealthTronics pursuant to the terms of an Amended and Restated Executive
Employment Agreement, effective as of January 1, 2007 (as amended, the
“Employment Agreement”);

        WHEREAS, on the date hereof, Schneider has resigned, effectively
immediately, from all of his officer, director and employment positions with
HealthTronics and its subsidiaries;

        WHEREAS, HealthTronics and Schneider agree that it is in their mutual
interests that the Employment Agreement and their employment relationship be
terminated upon the terms and conditions provided in this Agreement (the
“Termination”); and

        WHEREAS, HealthTronics desires to engage the service of Schneider as a
consultant and Schneider desires to accept such engagement upon the terms and
conditions hereinafter set forth.

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

        1.    Termination of Employment Agreement and Employment Relationship.
HealthTronics and Schneider hereby terminate the Employment Agreement and agree
that the other shall no longer be bound by, and is hereby released from, any and
all of the terms, obligations and conditions contained in the Employment
Agreement (except as provided in Section 5 hereof); provided, that Schneider
shall be entitled to be paid, based on his current salary, his accrued and
unpaid salary through the date hereof in accordance with HealthTronics’ regular
payroll practices. Schneider hereby irrevocably resigns effective as of the date
hereof, and HealthTronics hereby accepts such resignation, from any and all
director, manager, employment and officer positions, relations, and
responsibilities that Schneider may hold or claim to hold with HealthTronics and
any of HealthTronics’ subsidiaries and/or affiliates (collectively, including
HealthTronics, the “Affiliated Entities,” and individually, an “Affiliated
Entity”). Schneider agrees that, except as set forth in the proviso in the first
sentence of this Section 1, Schneider irrevocably forfeits any rights to receive
any future compensation for Schneider’s prior performance (including, without
limitation, salary, incentive compensation and/or stock options) that Schneider
may have been entitled to receive under the Employment Agreement.

        2.    Stock Options. HealthTronics and Schneider acknowledge and agree
that (a) Schedule 1 hereto sets forth the outstanding stock options to acquire
HealthTronics common stock owned by Schneider immediately following the
execution of this Agreement (the “Stock Options”) and (b) other than the Stock
Options, Schneider forfeits any rights to any other, and holds no, options,
warrants, convertible securities, phantom or other rights to acquire
HealthTronics common stock. HealthTronics and Schneider agree that the Stock
Options shall continue in full force and effect under the terms of the stock
option plan(s) and agreement(s) governing such Stock Options, including that any
unvested Stock Options existing at the expiration of the Consulting Services
Period (as defined below) would be cancelled at such time.

1




--------------------------------------------------------------------------------

        3.    Consulting Services. From the date hereof until December 31, 2007
(the “Consulting Services Period”), Schneider shall render consulting services
(the “Services”) to the Affiliated Entities as may be requested by HealthTronics
from time to time, including but not limited to assisting HealthTronics in
evaluating strategic opportunities and operational performance. Schneider shall
not incur any travel or other expenses in performing the Services unless
approved in advance by the Chief Financial Officer of the Company. Schneider may
engage in other services, employment or occupation during the term of this
Agreement as long as such services, employment or occupation are not contrary to
the provisions of this Agreement.

        4.    Payment/Benefits. In consideration for the provision of the
Services by Schneider, HealthTronics agrees to pay Schneider $11,309.67
semimonthly, on the first and fifteenth day of each month, beginning on July 15,
2007, until the expiration of the Consulting Services Period. Notwithstanding
anything in this Agreement to the contrary, HealthTronics shall have no
obligation to make any payment under this Agreement if Schneider is in material
breach of any material term of this Agreement.

        If Schneider dies during the Consulting Services Period, Schneider shall
not be entitled to any payments under this Section 4 after the date of death.

        5.    Noncompetition and Nonsolicitation. Schneider agrees that
Section 1.9 and Article IV of the Employment Agreement shall continue in full
force and effect after the date of this Agreement according to the terms
thereof. Schneider acknowledges and agrees that during his employment with
HealthTronics he has received trade secret and other proprietary and
confidential information of the Affiliated Entities. Schneider acknowledges and
agrees (a) that the provisions in Article IV of the Employment Agreement (and
related provisions, including but not limited to Section 5.6 thereof) are
enforceable, and (b) not to contest the enforceability of such provisions.

        6.    Confidentiality of Information. Schneider has knowledge of trade
secrets and other Confidential Information of the Affiliated Entities. In
addition, HealthTronics agrees to disclose to Schneider from time to time trade
secrets and other Confidential Information which may be necessary for Schneider
to perform under this Agreement. Unless authorized by the Board of Directors of
HealthTronics (the “Board”) in writing, Schneider will not directly or
indirectly, acting alone or in conjunction with others, disclose to any person
or entity any Confidential Information. “Confidential Information” shall include
all confidential and proprietary information of the Affiliated Entities,
including, without limitation, all trade, technical or technological secrets,
any details of organization or business affairs, any names of past or present
customers of any Affiliated Entities, any processes, services, compensation and
other employment practices, research, pricing practices, price lists and
procedures, purchasing, accounting, engineering, manufacturing, production,
operations, organization, finances, marketing, customer lists, blueprints,
product specifications, any other information, method, technique or system, or
any other confidential or proprietary information relating to the business of
any Affiliated Entity. Notwithstanding the foregoing, Confidential Information
shall not be deemed to include any information which (a) is or becomes generally
available to the public (except as a result of any misconduct by Schneider,
including but not limited to Schneider’s breach of this Agreement or any other
confidentiality obligation of Schneider’s) or (b) is or becomes lawfully
available to Schneider on a non-confidential basis from a third party without,
to Schneider’s knowledge, breach by that third party of any obligation of
confidence concerning that Confidential Information. Nothing herein shall
prevent disclosure of any Confidential Information if, upon the advice of
counsel, Schneider is compelled to disclose such Confidential Information,
provided that Schneider provides notice of any such compelled disclosure prior
to disclosure by Schneider so that HealthTronics may seek a protective order or
confidential treatment.

2




--------------------------------------------------------------------------------

        7.    Non-Disparagement. Schneider hereby covenants and agrees that
Schneider shall, at all times hereafter, refrain from making or implying any
derogatory or negative references, statements or allusions concerning any of the
Affiliated Entities, their partners, owners, directors, managers, officers,
agents and employees, or their respective businesses or business activities,
except for statements made under oath in any legal process.

        8.    Release. Schneider hereby releases and discharges the Affiliated
Entities and their respective partners, members, stockholders, owners,
directors, managers, officers, agents and employees, individually and
collectively (the “Release”), of and from any and all claims, causes of action,
suits, debts, contracts, agreements, promises, liability, demands, damages, and
other expenses of any nature whatsoever, at law or in equity, known or unknown,
fixed or contingent, contemplated or uncontemplated, whether asserted or
assertable, arising out of any matter whatsoever which has occurred from the
beginning of time up through and including the date hereof. Without limiting the
generality of the foregoing, Schneider hereby acknowledges and agrees that the
Release is intended to waive and discharge any and all actions, claims, demands
and causes of action arising out of or in any way related to Schneider’s
employment by any Affiliated Entity, including, without limitation: any claim
under state or federal law which provides civil remedies for the enforcement of
rights arising out of the employment relationship, including, without
limitation, discrimination claims such as claims or causes of action under Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 et. seq.; The
Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981; The Civil Rights Act of
1991, as amended, 42 U.S.C. § 1981a; Age Discrimination in Employment Act, as
amended, 29 U.S.C. § 621 et. seq.; Americans With Disabilities Act, as amended,
42 U.S.C. § 12101 et. seq.; Fair Labor Standards Act, as amended, 29 U.S.C. §
201, et. seq.; Employee Retirement Income Security Act, as amended, 29 U.S.C. §
1000 et. seq.; Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et.
seq.; Texas Labor Code, as amended, § 21.001, et. seq.; as well as any and all
claims for unpaid or withheld wages, relocation allowances or benefits, other
benefits, commissions, stock options, bonuses or profit-sharing, wrongful
discharge, breach of contract, breach of fiduciary duty, promissory estoppel,
fraud, breach of any implied covenants, assault, battery, negligence,
defamation, invasion of privacy, slander, or intentional infliction of emotional
distress. The foregoing provisions do not, and should not be construed so as to,
alter, amend or negate the enforceability of this Agreement. The Release is
intended to be and should be construed as a general, complete and final waiver
and release of all claims. The Release is being made and executed by Schneider
individually and on behalf of Schneider’s heirs, successors, assigns, agents,
and all persons and entities subrogated to Schneider’s rights or to whom
Schneider’s rights are secondary or derivative. Nothing in this Agreement shall
be construed as a release of any claims HealthTronics may have against
Schneider.

3




--------------------------------------------------------------------------------

        9.    Company’s Right to Inventions. Schneider shall promptly disclose,
grant and assign to HealthTronics for its sole use and benefit any and all
discoveries, inventions, improvements, innovations, technical information and
suggestions (including all data and records relating thereto) that relate to the
Affiliated Entities’ business and were developed by Schneider while employed by
HealthTronics or are developed while performing pursuant to this Agreement and
using Affiliated Entities’ property (collectively, “Know-how”), including that
which Schneider has in the past, or may hereafter during Schneider’s provision
of Services, discover, invent, author, conceive, develop, originate or acquire,
whether or not patentable, copyrightable or reduced to writing. Such Know-how
shall be the exclusive property of HealthTronics. Schneider shall assist
HealthTronics, at HealthTronics’ expense, in obtaining, defending and enforcing
HealthTronics’ rights therein.

        10.    Return of Property. On the date hereof, Schneider agrees to end
all further use of, and to immediately return to HealthTronics, all property of
the Affiliated Entities including, without limitation, any property, assets or
equipment furnished by an Affiliated Entity or created or prepared by Schneider
in connection with his employment, either alone or jointly with others. Without
limiting the generality of the foregoing, all correspondence, reports, records,
charts, advertising materials and other similar data pertaining to the business,
activities, research and development, intellectual property or future plans of
the Affiliated Entities that have been collected by or held by (or under the
control of) Schneider, including any and all copies or reproductions thereof,
whether in written or electronic form, shall be delivered immediately to
HealthTronics. Schneider shall cease all further use of and access to any
systems, intranets, networks, software, and other information technology of the
Affiliated Entities, whether owned or licensed. All property, assets,
correspondence, reports, records, charts, and other similar data pertaining to
the business activities, research and development, intellectual property or
future plans of the Affiliated Entities that are received, held or collected by
Schneider, including all copies or reproductions thereof, whether in written or
electronic form, during the Consulting Services Period shall be delivered
immediately to HealthTronics without request by it upon the expiration of the
Consulting Services Period

        11.    Remedies. Schneider acknowledges and agrees that HealthTronics’
remedies at law for a breach or threatened breach of any of the provisions of
Sections 5, 6, or 7 hereof would be inadequate and, in recognition of this fact,
in the event of a breach or threatened breach by Schneider of any of the
provisions of Sections 5, 6, or 7 hereof, it is agreed that, in addition to its
remedies at law, HealthTronics shall be entitled to equitable relief in the form
of specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available. Nothing
herein contained shall be construed as prohibiting HealthTronics from pursuing
any other remedies available to it for such breach or threatened breach.

        12.    IndependentContractor. Nothing herein contained shall be deemed
to create an agency, joint venture, partnership or franchise relationship
between the parties hereto. Schneider acknowledges that, with respect to the
provision of Services during the Consulting Services Period, he will be an
independent contractor, will not be an agent or employee of any Affiliated
Entity, will not be entitled to any Affiliated Entity employment rights or
benefits and will not be authorized to act on behalf of any Affiliated Entity.
Schneider further acknowledges and agrees that, with respect to the provision of
Services during the Consulting Services Period, he waives any and all rights he
has, or may have, against any Affiliated Entity under the Employee Retirement
Income Security Act of 1974. Schneider shall be solely responsible for any and
all tax obligations of Schneider arising from or relating to Section 4 of this
Agreement, including but not limited to, all city, state and federal income
taxes, social security withholding tax and other self employment tax incurred by
Schneider, and, in the event of any determination by the Internal Revenue
Service or any other taxing authority that Schneider is not an independent
contractor of any Affiliated Entity, shall reimburse HealthTronics upon demand
for any withholding taxes that should have been withheld by HealthTronics had he
been an employee of HealthTronics

4




--------------------------------------------------------------------------------

        13.    Miscellaneous.

        (a) No Assignment; Binding, Effect. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned (by operation of law or
otherwise) by Schneider without the prior written consent of HealthTronics and
any attempt to do so will be void. Subject to the preceding sentence, this
Agreement is binding upon, inures to the benefit of and is enforceable by the
parties hereto and their respective successors and assigns.

        (b) Amendments. This Agreement cannot be modified or amended except by a
written agreement executed by all parties hereto.

        (c) Waiver of Provisions; Remedies Cumulative. Any waiver of any term or
condition of this Agreement must be in writing, and signed by all of the parties
hereto. The waiver of any term or condition hereof shall not be construed as
either a continuing waiver with respect to the term or condition waived, or a
waiver of any other term or condition hereof. No party hereto shall by any act
(except by written instrument pursuant to this Section), delay, indulgence,
omission or otherwise be deemed to have waived any right, power, privilege or
remedy hereunder or to have acquiesced in any default in or breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of any party hereto, any right, power, privilege or
remedy hereunder shall operate as a waiver thereof.

        (d) Survival. All provisions of this Agreement which by their terms are
intended to survive termination or expiration of this Agreement, including
without limitation, Sections 5, 6, 7, 8, 9, 10, 11, 12, and 13 shall survive
such termination or expiration in accordance with their terms.

        (e) Severability; Interpretation. Any provision of this Agreement that
is found in a final judicial determination by a court of competent jurisdiction
to be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability (but shall be construed and given effect to the extent
possible), without invalidating the remaining provisions hereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

5




--------------------------------------------------------------------------------

        (f) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE SUBSTANTIVE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF LAWS) OF THE
STATE OF TEXAS.

        (g) Counterparts. This Agreement may be executed in several counterparts
or with counterpart signature pages, each of which shall be deemed an original,
but such counterparts shall together constitute but one and the same Agreement.

        (h) Notices. Any notice required or permitted to be given under this
Agreement shall be deemed properly given if in writing and personally delivered
or mailed by certified U.S. mail, postage prepaid with return receipt requested,
in the case of notices mailed to Schneider, at the address set forth below or,
in the case of notices to HealthTronics, to its principal office at 1301 Capital
of Texas Hwy., Suite B-200, Austin, Texas 78746, to the attention of its
President.

        (i) Entire Agreement. This instrument contains the entire agreement of
the parties relating to the subject matter hereof and supersedes all prior
agreements and arrangements, both written and oral, with respect to the subject
matter hereof.

        (j) Submission to Jurisdiction. Should a dispute arise regarding this
Agreement, including but not limited to a breach of this Agreement, an alleged
breach, or its enforceability, Schneider agrees that Austin, Texas is the sole
and proper jurisdiction for the dispute. This Agreement is performable in whole
and in part in Travis County, Texas.

[Signature page follows]

6




--------------------------------------------------------------------------------


SIGNATURE PAGE TO
TERMINATION AND CONSULTING AGREEMENT

        IN WITNESS WHEREOF, the parties have executed this Agreement to be
effective for all purposes as of the Effective Date provided above.

                                                          

                                                          


                                                          
                                                          
                                                          



                                                          


                                                          
                                                          

                                                          
                                                           HEALTHTRONICS:

HEALTHTRONICS, INC.


By: /s/ James S. B. Whittenburg                              
Name: James S. B. Whittenburg
Title: Acting President and Chief Executive Officer



SCHNEIDER:


/s/ Christopher B. Schneider                                   
Christopher B. Schneider

Address: 12000 Palisades Pointe Cove
                 Austin, Texas 78738

S-1




--------------------------------------------------------------------------------


SCHEDULE 1


STOCK OPTIONS

No.
of Shares Issue
Date Exercise
Price
per Share Vesting
Terms    100,000           June 8, 2006     $7.21  (1)    15,000  
           August 2, 2004   $7.32  (2)



(1)

25,000 shares are vested as of the date hereof; 25,000 shares would vest on each
of June 8, 2008, June 8, 2009, and June 8, 2010.


(2)

10,000 shares are vested as of the date hereof; 5,000 shares would vest on
August 2, 2007.






Schedule 1-1




--------------------------------------------------------------------------------